Title: General Orders, 26 January 1778
From: Washington, George
To: 



Head Quarter’s [Valley Forge] Monday January 26th 1778.
LexingtonLincoln Louden.


A board of General Officers having recommended that a Sutler be appointed in each Brigade—whose liquors shall be inspected by two officers appointed by the Brigadier for that purpose and those liquors sold under such restrictions as shall be thought reasonable. The Commander in Chief is pleased to approve of the above recommendation & to order that such Brigade Sutlers be appointed, and liquors sold at the following prices and under the following regulations—Peach brandy by the quart at 7/6; by the Pint 4/—by the Gill 1/3—Whiskey and Apple brandy at 6/ pr quart—3/6 pr pint and 1/ by the gill—Cyder at 1/3 by the quart—Strong beer 2/6 by the quart—Common beer 1/ by the quart—Vinegar 2/6 by the quart—Any Sutler who shall be convicted before a Brigade Court-Martial of having demanded more than the above rates, or of having adulterated his liquors or made use of deficient Measures shall forfeit any quantity of his liquors not exceeding 30 gallons or the value thereof at the foregoing rates—The fourth part of the liquor or the value thereof, so forfeited, to be applied to the benefit of the Informer and the remainder, if liquor to be put into the hands of a person appointed by the Brigadier who shall deliver it out to the non commissioned officers and Privates of the Brigade at one gill pr man, pr day; if money, the same to be laid out in liquors or necessaries for the non commission’d officers and privates of the brigade and distributed in due and equal proportion.
The brigade sutler is also at liberty to sell leaf tobacco at 4/ pr pound; Pigtail at one dollar pr pound and hard soap at 2/ pr pound; but no other articles rated for the public market shall be sold by him or any person acting under him on any pretence whatever.
Lieutenant Sugars of the German Battn tried by a brigade Court-Martial for challenging Lt Laudermilk of the same Battalion is found guilty of a breach of 7th Section of the Articles of War and therefore sentenced to be cashiered.
The Commander in Chief approves the sentence but in consideration of the recommendation of the Court is pleased to restore him to his rank, hoping at the same time that His Lenity in this and some

other particular Instances will not be construed into his giving countenance to a practice, not only directly repugnant to our own Articles of War but discouraged by all Military Nations as subversive of good order, discipline and harmony.
